Citation Nr: 1705404	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  04-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a scar of the left flank, as a residual of surgery for blockage of the left kidney, rated as noncompensable prior to October 3, 2016, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this claim in July 2012 and in July 2016.  The Veteran testified before the Board in June 2016.


FINDING OF FACT

Throughout the appeal period, the Veteran's left flank scar has been painful and tender on examination.


CONCLUSIONS OF LAW

1.  Prior to October 3, 2016, the criteria for an increased 10 percent rating for a painful left flank scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DCs 7803-7805 (2001); DCs 7802, 7804, 7805 (2008 & 2016).

2.  Since October 3, 2016, the criteria for a rating in excess of 10 percent for a left flank scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DCs 7803-7805 (2001); DCs 7802, 7804, 7805 (2008 & 2016).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Since the October 2002 rating decision granted service connection for the Veteran's scar and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 .  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his left flank scar is painful when he bends over, or when material from his clothing rubs and chafes against it, turning it red.




During the pendency of this appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended twice, initially effective August 30, 2002.  See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's scars under both the pre-and post-August 30, 2002 criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110 (g) (West 2002); 38 C.F.R. § 3.114 (2013); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The regulations pertaining to rating skin disabilities were revised again effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered both the pre- and post- October 23, 2008, criteria.  

Under the version of the regulation prior to August 30, 2002, scars, other than of the head, face, or neck and which were not the result of burns, were rated under Diagnostic Codes 7803 to 7805.  Under Diagnostic Code 7803, a 10 percent evaluation was assignable for scars, superficial, poorly nourished, with repeated ulceration.  Under Diagnostic Code 7804, a 10 percent evaluation was assignable for scars that were superficial, tender and painful on objective demonstration.  Under Diagnostic Code 7805, other types of scars were to be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).    
Since August 30, 2002, scars other than the head, face, and neck that are deep or cause limitation of motion, and are at least 6 square inches, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002 & 2008).

Since August 30, 2002, scars other than the head, face, and neck that are superficial and do not cause limited motion, covering an area of 144 square inches or more, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002 & 2008).

From August 30, 2002, to October 23, 2008,  scars that are superficial and unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Under the criteria in effect since August 30, 2002, and prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  If one or more scars are both unstable and painful, 10 percent rating will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2). 

Under the criteria in effect since August 30, 2002, prior to October 23, 2008, Diagnostic Code 7805 provides for scars, other, to be rated based upon limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

In this case, the Board finds that an increased 10 percent rating for the Veteran's left flank scar for the period prior to October 3, 2016, is warranted.  The Board finds such because on October 2016 VA examination, the Veteran's left flank scar was assessed to be tender on examination.  The examiner described the Veteran's superficial scar to be painful.  The Veteran reported to the examiner that his scar was painful and that when he wore clothing, the scar would become irritated.  The Veteran reported the same symptoms at his June 2016 hearing before the Board.  While it is unfortunate that there are no other VA examinations of record, such is in part due to scheduling factors related to the Veteran's previous incarceration.  Of the few treatment records in the file, a 2002 record demonstrates that the Veteran had a residual scar related to his left kidney surgery.  The record did not state whether the scar was painful or tender.  However, the Veteran has provided credible evidence that his left flank scar is painful and tender to touch.  As a lay person, he is competent to report those symptoms.  Significantly, because the Veteran's left flank scar was tender and painful on 2016 examination, the Board finds that the criteria for an increased 10 percent rating under DC 7804, throughout the changes in the law, have been met.  There is no probative evidence to the contrary.

A rating higher than 10 percent, or a separate rating, however, is not warranted, as the Veteran's scar has not been determined to limit function, or to meet the elements above, to include any finding that it is unstable, poorly nourished, or ulcerated.

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated that his left flank scar prevents his ability to obtain gainful employment, and the record does not otherwise raise such a claim.

The Board finds that referral for extraschedular consideration is not warranted.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The discussion above reflects that the Veteran's disability results in pain and irritation.  The rating schedule contemplates these symptoms.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Prior to October 3, 2016, a 10 percent rating for a painful left flank scar is granted, subject to the laws and regulations governing monetary benefits.

Since October 3, 2016, a rating in excess of 10 percent for a left flank scar is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


